Filed 6/29/21 P. v. Woods CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                  B305662

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. BA379637)
         v.

LYNN RASHAUN WOODS,

         Defendant and
         Appellant.


         APPEAL from a postjudgment order of the Superior Court
of Los Angeles County, Ronald S. Coen, Judge. Affirmed.
         Stanley Dale Radtke, under appointment by the Court of
Appeal, for Defendant and Appellant.
         Xavier Becerra and Robert A. Bonta, Attorneys General,
Lance E. Winters, Chief Assistant Attorney General, Susan
Sullivan Pithey, Senior Assistant Attorney General, Steven D.
Matthews, Supervising Deputy Attorney General, and Michael J.
Wise, Deputy Attorney General, for Plaintiff and Respondent.
                           _____________
      Lynn Rashaun Woods, convicted in 2012 of first degree
murder and sentenced to an aggregate indeterminate state prison
term of 53 years eight months to life, filed a petition for a writ of
error coram nobis in 2020 seeking to vacate his conviction. In
support Woods alleged he had recently learned he had been
suffering from a drug-induced toxic psychosis at the time of the
offense, which continued throughout his trial. As a result, he
argued, he was not competent to stand trial, let alone to
represent himself; and he had been unable to assert a meritorious
insanity defense at trial. The superior court summarily denied
the petition. We affirm.
         FACTUAL AND PROCEDURAL BACKGROUND
      1. Woods’s Conviction and Appeals
      The evidence presented at Woods’s trial is set forth in
detail in this court’s initial opinion in the case, rejecting Woods’s
claims of instructional error but conditionally reversing the
judgment of conviction and remanding for a new hearing on
Woods’s motion for discovery of police officer personnel records
(People v. Woods (Oct. 21, 2013, B241041) [nonpub. opn.]).
      Woods exercised his rights under Faretta v. California
(1975) 422 U.S. 806 and represented himself at trial. In brief, the
evidence showed that Terrence Butler was found dead in an alley
in the early morning of August 18, 2010. He had been shot nine
times. A golf club and empty bottle were found near the body. A
fingerprint on the bottle matched the right index finger of
Sherman Smith. A car registered to Woods was parked at the
end of the alley.



                                  2
       Two witnesses for the prosecution testified Butler appeared
at Smith’s house in the early morning of August 18, 2020, holding
a golf club. A number of individuals at the house were smoking
crack cocaine. Woods and Butler had an unfriendly verbal
exchange and left together. The witnesses then heard gunshots.
Woods returned to the house holding a wrapped up jacket or
sweater, which he handed to Smith, and then left. Other
witnesses confirmed portions of that narrative.
       Smith, testifying as a defense witness, said Woods and
Butler were in charge of drug sales at the house. Another
defense witness testified Woods used drugs at the house but did
not sell them. Testifying in his own defense, Woods admitted he
was using drugs during the period in which the murder occurred.
According to Woods, Butler was disliked by the individuals at the
house, but not by Woods. When Butler arrived at the house on
the night of the murder, Woods was working on a computer. He
heard others argue with Butler. Woods remained at the
computer. After Butler left, Woods saw Smith go outside with a
handgun. Five minutes later Woods heard gunshots. Smith then
returned to the house and told everyone to leave.
       The jury convicted Woods of first degree murder (Pen.
Code, § 187, subd. (a))1 and two counts of possession of a firearm
by a felon (former § 12021, subd. (a)(1), currently § 29800,
subd. (a)) and found true that Woods had personally and
intentionally discharged a firearm causing death (§ 12022.53,
subd. (d)). The court sentenced Woods to an aggregate
indeterminate state prison term of 53 years eight months to life
(25 years to life for first degree murder, plus a consecutive term


1     Statutory references are to this code.



                                 3
of 25 years to life for the firearm enhancement, plus a consecutive
upper determinate term of three years for possession of a firearm
by a felon, plus a consecutive term of eight months (one-third the
middle term) for the second firearm possession count).
       On appeal this court rejected Woods’s contentions the trial
court had erred in failing to instruct the jury sua sponte that
provocation could reduce murder from first degree to second
degree and had committed other instructional error. However,
following our review of the record of the in camera proceedings
relating to Woods’s motion for discovery of police personnel
records, we conditionally reversed the judgment and remanded
for a new hearing. (People v. Woods, supra, B241041.)
       Following further proceedings on remand, the trial court
reinstated the prior judgment. Woods did not appeal. However,
once again representing himself, Woods filed a request to reduce
what he described as a restitution fine, claiming the trial court
had improperly imposed “a restitution fine for the amount of
$17,857.15 without notice or a hearing on the ability to pay.” (In
fact, the court had imposed a $10,000 restitution fine, $7,500 in
restitution to the Victim Restitution Board and $357.15 in direct
restitution to the victim’s family.) The trial court summarily
denied the motion, and we affirmed that order on appeal. (People
v. Woods (Oct. 28, 2014, B255343) [nonpub. opn.].)2




2     Following this court’s decision in People v. Dueñas (2019)
30 Cal.App.5th 1157, Woods again challenged the trial court’s
failure to hold an ability-to-pay hearing prior to imposing fees
and fines at his 2011 sentencing. We denied his petition for writ
of habeas corpus on October 8, 2019 (B300784).



                                 4
      2. Woods’s Postjudgment Petition
       On February 18, 2020 Woods filed a petition for writ of
error coram nobis in superior court seeking to vacate his
conviction based on newly discovered evidence. In support of his
petition Woods averred he was suffering from a mental disorder
and was insane at the time of the offense but did not present this
defense while representing himself because he was also insane at
the time of trial and thereafter. Woods recounted that he had
suffered from chronic use of methamphetamine starting five
years before Butler’s murder, which left him with a mental
disorder and developmental disability. He also heard voices that
instructed him to do things, including to represent himself at
trial. In September 2019 Woods’s psychologist at Mule Creek
State Prison, Dr. Richard Ortigo, informed him he was likely
suffering from a drug-induced toxic psychosis at the time of the
offense, which continued through the time of trial. Woods alleged
he acted diligently thereafter, compiling his mental health
records and preparing the coram nobis petition.
      3. The Superior Court’s Ruling
      The superior court denied Woods’s petition on February 27,
2020 without appointing counsel or holding a hearing. In its
minute order the court stated, “Petitioner has not presented
substantial evidence of either legal insanity or mental
incompetency to warrant relief.”
      Woods filed a timely notice of appeal.
                         DISCUSSION
      1. Governing Law and Standard of Review
      A writ of error coram nobis is a narrow remedy used to
secure relief when no other remedy exists. (People v. Adamson
(1949) 34 Cal.2d 320, 326.) To obtain relief the petitioner must



                                5
establish the existence of some fact that, without his or her fault
or negligence, was not presented to the court at trial and would
have prevented the rendition of the judgment; the new evidence
does not go to the merits of the issues of fact determined at trial;
and the petitioner did not know and could not have with due
diligence discovered the facts upon which he or she relies
substantially earlier than the time the petition was filed. (People
v. Kim (2009) 45 Cal.4th 1078, 1093 (Kim); People v. Shipman
(1965) 62 Cal.2d 226, 230.) “‘The writ of error coram nobis is not
a catch-all by which those convicted may litigate and relitigate
the propriety of their convictions ad infinitum. In the vast
majority of cases a trial followed by a motion for a new trial and
an appeal affords adequate protection to those accused of crime.
The writ of error coram nobis serves a limited and useful
purpose. It will be used to correct errors of fact which could not
be corrected in any other manner. But it is well-settled law in
this and in other states that where other and adequate remedies
exist the writ is not available.’” (Kim, at p. 1094.) In addition, a
coram nobis petition may raise only errors of fact, not errors of
law. (Id. at p. 1093.) Nor may such a petition be based on a
claim of ineffective assistance of counsel. (Id. at p. 1104.) A
petition for writ of coram nobis may not attempt to “‘“correct an
issue of fact which has been adjudicated, even though wrongly
determined; nor for alleged false testimony at the trial; nor on the
ground that a juror swore falsely as to his qualifications; nor for
newly discovered evidence.”’” (In re Lindley (1947) 29 Cal.2d 709,
726.)
       In view of the strict requirements for relief, “it will often be
readily apparent from the petition and the court’s own records
that a petition for coram nobis is without merit and should




                                  6
therefore be summarily denied.” (People v. Shipman, supra,
62 Cal.2d at p. 232.) Accordingly, absent adequate factual
allegations stating a prima facie case for relief, counsel need not
be appointed for the petitioner. (Ibid.; see In re Clark (1993)
5 Cal.4th 750, 780 [right to counsel attaches in postjudgment
proceedings only after petitioner states a prima facie case for
relief].) We review the superior court’s order denying a petition
for writ of error coram nobis for abuse of discretion. (Kim, supra,
45 Cal.4th at p. 1095.)
      2. Woods Failed To Make a Prima Facie Showing He Is
         Entitled to Relief
       Allegations such as those contained in Woods’s petition—
that a defendant was legally insane at the time he or she
committed a crime and did not present that defense prior to
conviction due to that mental condition—may be sufficient to
support coram nobis relief. In People v. Shipman, supra,
62 Cal.2d 226 the petitioner filed a coram nobis petition
10 months after pleading guilty to shooting two police officers
who were questioning him about an abandoned car. The
petitioner alleged “he was ‘hopped up’ on benzedrine tablets and
that he had slept for only brief periods” during the nine days
preceding the shooting and submitted sworn statements from
associates that he customarily drugged himself heavily with
Benzedrine and suffered from delusions of police persecution.
(Id. at p. 233.) In addition, he provided the report of a prison
psychiatrist that “defendant was suffering from a toxic psychosis
because of the massive overdoses of benzedrine and that this
toxic state existed prior to and during the acts for which he was
convicted.” (Ibid.)




                                 7
       The Supreme Court held the superior court did not err in
setting the petition for hearing,3 explaining, “Defendant’s
allegations, if true, would meet the requirements for a writ
of coram nobis. His legal sanity at the time of the crime is a
material question that was neither put in issue nor tried.
[Citations.] [¶] Furthermore, if he was incapable of participating
in the formulation of his defense, defendant may have failed to
present facts supporting an insanity plea through no fault of his
own. Finally, the petition was presented within 10 months from
the judgment, and we cannot say that defendant was not diligent
in discovering the facts upon which he relies.” (People v.
Shipman, supra, 62 Cal.2d at p. 233.)
       Woods’s petition seeking coram nobis relief based on
insanity, filed more than eight years after his conviction, is very
different from Shipman’s, although both petitions cite to prison
therapists’ diagnoses of toxic psychosis at the time of the
commitment offenses. A psychologist’s summary prepared
following an initial evaluation of Woods in November 2010 while
he was in custody awaiting trial, which Woods included with his
petition, stated, “Judgment, insight fair, impulse control
adequate. Pt [Woods] does not currently exhibit any signs or sxs
[symptoms] of mood disturbance or psychosis.” In addition, the
evaluator noted that Woods had described a long history of drug
use, including both methamphetamine and cocaine, and reported
having hallucinations consisting of his cell phone talking to him
and telling him what to do (including to continue taking drugs).


3     At sentencing both the prosecutor and the trial court at
sentencing recommended Shipman receive psychiatric treatment.
(People v. Shipman, supra, 62 Cal.2d at p. 229.)



                                 8
Nonetheless, the psychologist concluded that Woods was not
reporting credible symptoms.
       This report adequately supports the superior court’s finding
that Woods’s petition did not present substantial evidence of legal
insanity or mental incompetence to stand trial or represent
himself. (See People v. Goodspeed (1963) 223 Cal.App.2d 146, 152
[“In coram nobis proceedings there is a strong presumption that
the judgment of conviction is valid in all respects. [Citations.]
The defendant has the burden of overcoming such presumption
and establishing by a preponderance of the evidence ‘that he was
deprived of substantial legal rights by extrinsic causes’”].) In
addition, unlike Shipman, who pleaded guilty prior to trial,
Woods represented himself during trial and then again in
proceedings following our remand after his first appeal and also
testified in his own defense, providing multiple opportunities for
the trial court to assess whether he was mentally competent.
Yet, as Woods himself emphasizes, at no time did the court
express a doubt as to his mental competence or order a hearing to
evaluate his competency. Woods’s petition did not include any
material from the trial record that would indicate the court
committed error in that regard. Indeed, as the Attorney General
points out, when testifying at trial, far from suggesting he had
killed Butler as part of a drug-induced psychosis, Woods insisted
he had been diligently working on a computer that evening and
that Smith was the actual murderer, a reasonable, albeit
ultimately unsuccessful, trial strategy.
       Even if the psychologist’s evaluations and the trial court’s
implied assessment of Woods’s competence in 2010 were incorrect
and he was actually experiencing drug-induced mental
instability, including auditory hallucinations, at the time of the




                                 9
offense and during trial, summary denial of the petition was
justified. The record clearly established Woods was well aware of
these facts long before Dr. Ortigo advised him he was likely
suffering from toxic psychosis. That is, the diagnostic label for
what Woods was purportedly experiencing may have been new
(toxic psychosis), but the fact of those symptoms and their cause
(polysubstance dependency and depression), as well as their
effect on his reasoning abilities and mental acuity, were not.
These issues could have been raised by his appointed appellate
counsel in his initial direct appeal or in a habeas corpus petition
after his conviction was final and long before his 2020 coram
nobis petition.
       In sum, to the extent it exists at all, the evidence Woods
now insists would have prevented the rendition of the judgment
against him is not new, nor was Woods diligent in presenting it to
the court. Accordingly, the superior court did not abuse its
discretion in summarily denying Woods’s petition for writ of error
coram nobis.
                         DISPOSITION
      The postjudgment order is affirmed.




                                          PERLUSS, P. J.
      We concur:


            SEGAL, J.



            FEUER, J.



                                10